Order                                                                            Michigan Supreme Court
                                                                                       Lansing, Michigan

  January 27, 2016                                                                       Robert P. Young, Jr.,
                                                                                                    Chief Justice

                                                                                          Stephen J. Markman
  152758(30)                                                                                   Brian K. Zahra
                                                                                       Bridget M. McCormack
                                                                                             David F. Viviano
                                                                                         Richard H. Bernstein
  COVENANT MEDICAL CENTER, INC.,                                                               Joan L. Larsen,
                                                                                                         Justices
          Plaintiff-Appellee,
                                                              SC: 152758
  v                                                           COA: 322108
                                                              Saginaw CC: 2013-020416-NF
  STATE FARM MUTUAL AUTOMOBILE
  INSURANCE COMPANY,
             Defendant-Appellant.
  ________________________________________/

          On order of the Chief Justice, the motion of defendant-appellant to extend the time
  for filing its reply is GRANTED. The reply will be accepted as timely filed if submitted
  on or before February 8, 2016.




                      I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                foregoing is a true and complete copy of the order entered at the direction of the Court.
                              January 27, 2016